Citation Nr: 0842722	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  07-19 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of septectomy.


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1952 to 
August 1956.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2006 rating decision in which, the RO 
continued the veteran's noncompensable rating for residuals 
of septectomy, traumatic.  In November 2006, the veteran 
filed a notice of disagreement (NOD) with the denial of a 
rating in excess of 0 percent for his residuals of 
septectomy, traumatic.  A statement of the case (SOC) 
regarding this issue was issued in April 2007, and the 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in May 2007.

In April 2008 and June 2008, the RO issued supplemental SOCs 
(SSOCs) reflecting the continued denial of the claim. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's residuals of septectomy are described as 
nose trauma; residuals septoplasty with removal of cartilage, 
nose; a small nasal septum perforation most likely secondary 
to septoplasty with cartilage removal; episodic epistaxis 
related to exposed superficial blood vessels at nasal septum 
perforation; but no evidence of any nasal obstruction.


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
residuals of septectomy are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, §§ 
4.1, 4.2, 4.7, 4.10, 4.31, 4.97, Diagnostic Codes 6502, 6504 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

More recently, the United States Court of Appeals for 
Veterans Claims held that, in rating cases, VA must notify 
the claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a post-rating letter dated in April 2008 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claim for an 
increased rating for his residuals of septectomy disability, 
as well as what information and evidence must be submitted by 
the veteran, and what information and evidence would be 
obtained by VA.  The April 2008 letter also notified the 
veteran that he could send VA information that pertained to 
his claim and provided the veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  After 
issuance of the April 2008 letter, and opportunity for the 
veteran to respond, the June 2008 SSOC reflects 
readjudication of the claim.  Hence, the veteran is not shown 
to be prejudiced by the timing of the latter notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The Board also points out that a May 2008 notice letter also 
appears to meet the Vasquez-Flores requirements.  However, to 
whatever extent this letter does not fully comply with the 
VCAA's notification requirements as explained in that 
decision, the veteran is not shown to be prejudiced by any 
such error or omission.  Indeed, the veteran's November 2006 
NOD, May 2007 substantive appeal and a July 2008 letter 
include his argument that he is entitled to a higher rating 
for his residuals of septectomy disability because the 
symptoms of this disability are more severe than indicated by 
the current 0 percent rating.  Consequently, any error or 
omission in this regard was "cured by actual knowledge on the 
part of the claimant."  See Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir 2007).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the claim for an increased rating for the 
veteran's residuals of septectomy disability.  Pertinent 
objective evidence associated with the claims file includes 
post-service VA outpatient treatment (VAOPT) records, and 
reports of December 2005 and February 2008 VA examinations.  
As explained below, the record does not present a basis for 
further evaluation of the veteran's residuals of septectomy 
disability.  Also of record and considered in connection with 
the appeal are various written statements provided by the 
veteran.

In sum, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the 
veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim for an increased rating for the 
veteran's residuals of septectomy disability.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the veteran or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the claim on appeal, 
at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error and affirming that the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

The veteran claims that the severity of his service-connected 
residuals of septectomy disability warrants a higher 
disability rating.

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular Diagnostic 
Code, the higher rating is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

The veteran's history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 506 (2007).  The 
following analysis is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods. 

Historically, by rating action of September 1961, the RO 
granted service connection for residuals of septectomy, and 
assigned an initial noncompensable rating under the 
provisions of 38 C.F.R. § 4.114, Diagnostic Code 6502, 
effective July 21, 1961.  In November 2005, the veteran filed 
his claim for an increased rating.  In the January 2006 
rating decision, the RO continued the 0 percent disability 
rating.

Diagnostic Code 6502 provides only for a 10 percent rating 
for traumatic deviation of the nasal septum with 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 
6502. 

The rating schedule authorizes the assignment of a zero 
percent (noncompensable) rating in every instance in which 
the rating schedule does not provide such a rating and the 
requirements for a compensable rating are not met.  38 C.F.R. 
§ 4.31. 

Considering the evidence of record in light of all pertinent 
criteria, the Board finds that a compensable rating for the 
veteran's residuals of septectomy is not warranted under the 
applicable criteria. 

In a June 2000 letter, a private audiologist noted that the 
veteran had a corrected nasal septal deformity performed in 
the Navy 20 to 30 years ago.  The veteran reported snoring 
and difficulty breathing through his nose.  On examination, 
the veteran's septum was midline with a left posterior spur 
as well as septal perforation.  The veteran was diagnosed 
with septal perforation, epistaxis and cephalgia.

A July 2003 treatment note diagnosed the veteran with 
epistaxis, septum/nose perforation/abscess/cyst and chronic 
rhinitis.

In the report of a December 2005 VA examination, the examiner 
noted that the veteran had begun to experience recurrent 
nosebleeds in the right side of his nose about once a month.  
There was no pain with the bleeding and no precipitating 
factor for the nosebleeds.  The veteran denied any 
significant breathing difficulty in the right side of the 
nose.  The veteran's nose had mild mucosal inflammation but 
no polyps, no signs of infection and no fluid or mucus 
discharge.  X-rays demonstrated questionable sinus disease 
and a nasal septum deviation to the left.  The examiner 
diagnosed the veteran with residuals, nose trauma; status-
post nasal septoplasty/septectomy; recurrent epistaxis and 
left nasal septum deviation.

On a February 2008 VA examination, the veteran reported 
recurrent nosebleeds which occurred about 6 times per year.  
He had no interference when breathing through his nose, no 
watery discharge from nose and no purulent discharge from the 
nose.  He had no dyspnea at rest but mouth breathing was 
occasionally required during increased physical activity.  He 
did not have sinus pain, sinus headaches, nasal allergic 
attacks or sinus allergic attacks.  He had moderate 
impairment in social functioning due to his recurrent 
epistaxis.  X-rays revealed a slight left septal deviation 
but no radiographic evidence of sinusitis.  He had no nasal 
passage obstruction.  He had mild nostril inflammation on the 
right, but no nostril discharge, no nostril obstruction, no 
nasal polyps and no rhinoscleroma.  The veteran was diagnosed 
with residuals, nose trauma; residuals septoplasty with 
removal of cartilage, nose; no clinical evidence of nasal 
passage/ethmoid obstruction by flexible nasal endoscopy; a 
small nasal septum perforation most likely secondary to 
septoplasty with cartilage removal and episodic epistaxis 
related to exposed superficial blood vessels at nasal septum 
perforation.  

In this regard, the medical evidence of record does not 
reveal 50 percent obstruction of the nasal passage on both 
sides, or complete obstruction on one side as required for a 
compensable rating.  Rather, there were no abnormalities 
other than a slight left septal deviation septum noted on the 
February 2008 VA examination which also noted that there was 
no nasal obstruction.  Thus, a compensable rating under 
Diagnostic Code 6502 is not warranted.  

The Board has also considered whether a separate or higher 
rating is warranted under any other diagnostic code.  
Diagnostic Code 6504 provides that scars of the nose or loss 
of part of the nose may be assigned a 10 percent rating if 
there is loss of part of one ala, or other obvious 
disfigurement; or a 30 percent rating if the scarring or loss 
of part of the nose results in exposure of both nasal 
passages.  38 C.F.R. § 4.97, Diagnostic Code 6504.  While the 
veteran has a nose perforation as a result of cartilage 
removal, the evidence of record does not show external 
scarring, loss of part of the external nose, or any 
disfigurement.  Therefore, there is no basis for rating the 
disability under Diagnostic Code 6504.  The veteran's 
disability also is not shown to involve any residuals that 
would warrant rating the disability under any other provision 
of VA's rating schedule. 

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating for the veteran's disability, 
pursuant to Hart, and that the clam for an increased 
(compensable) rating for residuals of septectomy must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of any higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2008); Gilbert v. Derwinki, 1 Vet. App. 49, 53-56 
(2008).


ORDER

An increased (compensable) rating for residuals of septectomy 
is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


